Exhibit 10.2

 

RESTRICTED STOCK CANCELLATION AND RELEASE AGREEMENT

  

This RESTRICTED STOCK CANCELLATION AND RELEASE AGREEMENT (this “Agreement”) is
entered into by and between Snap Interactive, Inc., a Delaware Corporation (the
“Company”), and Clifford Lerner (the “Employee”), effective as of March 3, 2016
(the “Effective Date”).

 

WHEREAS, the Company sponsors the Snap Interactive, Inc. Amended and Restated
2011 Long-Term Incentive Plan (the “Incentive Plan”); and

 

WHEREAS, pursuant to that certain Restricted Stock Award Agreement, dated April
10, 2013 (the “Award Agreement”), the Company granted the Employee, outside of
the Incentive Plan, five million (5,000,000) shares (the “Awarded Shares”) of
restricted common stock of the Company, par value $0.001 per share (“Common
Stock”), which Awarded Shares are unvested as of the Effective Date; and

 

WHEREAS, effective as of the Effective Date and in exchange for the New Awards
(defined below), the Company and the Employee desire to cancel the Award
Agreement as it relates to all five million (5,000,000) Awarded Shares, so that
on and after the Effective Date, all of the Awarded Shares and the Award
Agreement shall be cancelled and of no further effect.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

 

CANCELLATION OF AWARD

 

1.1          Cancellation of Award. In exchange for the consideration described
in Section 1.2 below, the Employee hereby agrees that the Award Agreement and
the Awarded Shares granted thereunder shall be cancelled, terminated, and of no
further force or effect, effective as of the Effective Date, and neither the
Company nor the Employee shall have any further rights or obligations with
respect to the Awarded Shares, the Award Agreement, or with respect to any
Common Stock of the Company that could have been acquired pursuant to the Award
Agreement.

 

1.2          New Awards. In exchange for the Employee’s agreement to cancel the
Awarded Shares, the Award Agreement, and any other rights, obligations, and
liabilities of the Company thereunder, and the release of claims set forth in
Section 1.3 below, the Company hereby agrees to grant the Employee, as soon as
administratively practicable after the Effective Date and subject to Board
approval, the following new awards under the Incentive Plan (the awards
described in Sections 1.2(a) and (b) below are collectively referred to herein
as, the “New Awards”):

 

(a)          Five million (5,000,000) shares of restricted Common Stock (the
“New Awarded Shares”), with all of the New Awarded Shares vesting upon the
earlier of (i) a Change in Control (as defined in the Incentive Plan) and (ii)
the tenth anniversary of the New Awarded Shares’ date of grant, subject to the
terms and conditions of the Incentive Plan and of the form of restricted stock
award agreement, a copy of which is attached hereto as Exhibit A (the “New Award
Agreement”).

 

(b)          An option to purchase fifty thousand (50,000) shares of Common
Stock (the “New Option”), with (i) an exercise price equal to $0.20 per share,
which is greater than the fair market value of the Company’s Common Stock on the
date of grant and (ii) twenty-five percent (25%) of the New Option vesting on
each of the first, second, third and fourth anniversary of the New Option’s date
of grant, subject to the terms and conditions of the Incentive Plan and of the
form of nonqualified stock option agreement, a copy of which is attached hereto
as Exhibit B (the “New Option Agreement”).

 



  

 

 

1.3          Release.

 

(a)          Effective as of the Effective Date, the Employee, for the Employee
and the Employee’s successors and assigns forever, does hereby unconditionally
and irrevocably compromise, settle, remise, acquit, and fully and forever
release and discharge the Company and its respective successors, assigns,
parents, divisions, subsidiaries, and affiliates, and its present and former
officers, directors, employees, and agents (collectively, the “Released
Parties”) from any and all claims, counterclaims, set-offs, debts, demands,
choses in action, obligations, remedies, suits, damages, and liabilities in
connection with any rights to acquire securities of the Company pursuant to the
Award Agreement and the Common Stock of the Company issuable thereunder
(collectively, the “Releaser’s Claims”), whether now known or unknown, suspected
or claimed, whether arising under common law, in equity, or under statute, which
the Employee or the Employee’s successors or assigns ever had, now have, or in
the future may claim to have against the Released Parties and which may have
arisen at any time on or prior to the date hereof; provided, however, that this
Section 1.3(a) shall not apply to any of the obligations or liabilities of the
Released Parties arising under or in connection with this Agreement.

 

(b)          The Employee covenants and agrees never to commence, voluntarily
aid in any way, prosecute, or cause to be commenced or prosecuted against the
Released Parties any action or other proceeding based on any of the released
Releaser’s Claims which may have arisen at any time on or prior to the date
hereof.

 

1.4          Further Assurances. Each party to this Agreement agrees that it
will perform all such further acts and execute and deliver all such further
documents as may be reasonably required in connection with the consummation of
the transactions contemplated hereby in accordance with the terms of this
Agreement.

 

1.5          Representations and Warranties. The Employee hereby represents and
warrants to the Company that the Employee has full power and authority to enter
into and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement constitutes the legal, valid, and binding obligation of
the Employee, enforceable against the Employee in accordance with its terms. The
Employee has read and understood this Agreement and is entering into this
Agreement voluntarily. The Employee agrees that this Agreement provides good and
valuable consideration for the Employee agreements herein.

 



 2 

 



 

MISCELLANEOUS

 

2.1          Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

2.2          Parties Bound. The terms, provisions, representations, warranties,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the parties to this Agreement and
their respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns.

 

2.3          Execution. This Agreement may be executed in two or more
counterparts (including facsimile or portable document (“.pdf”) counterparts),
all of which taken together shall constitute one instrument. The exchange of
copies of this Agreement and of signature pages by facsimile or .pdf
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or .pdf shall be
deemed to be their original signatures for any purpose whatsoever.

 

2.4          Entire Agreement. This Agreement, together with the New Award
Agreement and the New Option Agreement, contains the entire understanding of the
parties to this Agreement with respect to the subject matter contained in this
Agreement and supersedes all prior agreements and understandings among the
parties with respect to such subject matter, including, without limitation, the
Award Agreement.

 

2.5          Law Governing. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without regard to
its principles of conflict of laws.

 

2.6          Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Employee at the address that he most
recently provided to the Company.

  

[Remainder of page intentionally left blank.

Signature Page to Follow.]

 

 3 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement as of the date first
written above.

 

  SNAP INTERACTIVE, INC.         By: /s/ Alexander Harrington   Name: Alexander
Harrington   Title: Chief Executive Officer and Chief Financial Officer        
EMPLOYEE         /s/ Clifford Lerner   Clifford Lerner         Address:        
     



 

4

